                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALAINA VILLA,                                    §
                                                 §
        Plaintiff,                               §
                                                 §
                                                 §
v.                                               §            CIVIL ACTION NO.4:19-cv-4129
                                                 §                                  JURY
TARGET CORPORATION AND                           §
ELAINE SWAIN                                     §
                                                 §
       Defendant.                                §

                     NOTICE OF REMOVAL AND IMPROPER JOINDER

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendants Target Corporation and Elaine Swain, (“Defendants”) hereby file this Notice

of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the above-captioned case

to the United States District Court for the Southern District of Texas, Houston Division. The

grounds for removal are as follows:

                                         I. Introduction

       1.      Plaintiff Alaina Villa (“Plaintiff” or “Villa”), at the time this action was

commenced, was, and still is, a resident and a citizen of Texas.

       2.      Target, at the time this action was commenced, was, and still is, a resident and a

citizen of Minnesota.

       3.      Elaine Swain at the time this action was commenced, was, and still is, a resident

and a citizen of Texas. However, the Court should not consider the citizenship of Ms. Swain

because Plaintiff has no basis of recovery against her, and instead sued her solely for the

purposes of defeating diversity jurisdiction. See Salazar v. Allstate Texas Lloyd’s Inc., 455 F.3d




                                                 1
571, 574 (5th Cir. 2006) (“federal removal jurisdiction premised on diversity cannot be defeated

by the presence of an improperly-joined nondiverse and/or in-state defendant.”); Smallwood v.

Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2003). Please see below for further explanation.

       4.      Plaintiff claims that on or about July 19, 2018, Target employee Elaine Swain,

while acting in her course and scope of employment as the Executive Team Leader - Assets

Protection, made false statements to a police officer regarding Plaintiff’s alleged involvement in

a theft at Target. Plaintiff’s Original Petition, pages 3-6.      Plaintiff brings claims against

Defendants for malicious prosecution, false imprisonment, defamation, abuse of process,

negligence, and gross negligence. Id. at pages 12-14. Plaintiff claims that she sustained the

following damages: past and future medical expenses, past and future loss of earning capacity,

past and future pain and suffering and mental anguish. She also seeks exemplary damages. Id. at

page 15.

       5.      On or about September 9, 2019, Plaintiff commenced a lawsuit in the 127th

Judicial District Court of Harris County, Texas, Cause No. 2019-64569, styled Alaina Villa v.

Target Corporation and Elaine Swain. Target was served on September 25, 2019.

       6.      The presence of Elaine Swain as a named Defendant fails to prevent removal

based on diversity because Ms. Swain was a Target employee in an executive role and thus

everything she did is imputed to Target since she was acting within the course and scope of her

employment for Target. Thus, the Court should not consider the citizenship of Ms. Swain

because Plaintiff has no basis of recovery against her.

                                    II. Grounds for Removal




                                                 2
       7.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

was and is complete diversity between all real parties in interest and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

A.     Complete Diversity of Citizenship Exists Between the Parties.

       8.      Plaintiff is a citizen and a resident of Texas. Target is a citizen and a resident of

Minnesota. Elaine Swain was improperly joined to this suit and thus the Court should not

consider the citizenship of Ms. Swain. Under the doctrine of improper joinder, the Court can

disregard the citizenship of a non-diverse defendant for removal purposes when the Plaintiff has

no possibility of establishing a cause of action against the non-diverse Defendant.             See

Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 571 & n. 1 (5th Cir. 2004).

               i.     Plaintiff has no possibility of establishing a cause of action against
                      Swain.

       9.      Plaintiff brings identical causes of action against both Target Corporation and Ms.

Swain for malicious prosecution, false imprisonment, defamation, abuse of process, negligence,

and gross negligence. All of these causes of action stem from Ms. Swain’s performance of her

job duties as an Executive Team Leader - Assets Protection. See Exhibit “A”, Declaration of

Elaine Swain. Swain investigated three potential theft incidents and based on her investigation,

she reported her findings to the law enforcement. Id. Swain was acting in the course and scope of

her employment with Target when performing these actions that made the basis of the lawsuit.

               a.     Negligence

       10.     Swain cannot be individually liable to Plaintiff for negligence. Texas law is clear

that “individual liability arises only when the officer or agent owes an independent duty of

reasonable care to the injured party apart from the employer’s duty.” Tri v. J.T.T., 162 S.W.3d

552, 562 (Tex. 2005) (quoting Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996)). Swain



                                                 3
owed no duty to Plaintiff independent of Target’s alleged duty. Swain’s regular job was that of

an Executive Team Leader – Assets Protection and part of her job duties was to investigate

potential thefts. See Exhibit “A.” The allegations against Ms. Swain were within Ms. Swain’s

duties as an Executive Team Leader – Assets Protection, and did not create an independent duty.

See Tri, 162 S.W.3d at 562.

               b.        Swain is an improperly-joined defendant.

       11.     “The doctrine of improper joinder . . . entitle[s] a defendant to remove to a federal

forum unless an in-state defendant has been ‘properly joined.’” Smallwood v. Ill. Cent. R.R. Co.,

385 F.3d 568, 573 (5th Cir. 2004) (en banc). “When a defendant removes a case to federal court

on a claim of improper joinder [of an in-state defendant], the district court’s first inquiry is

whether the removing party has carried its heavy burden of proving that the joinder was

improper.” Id. at 576.

       12.     Improper joinder is established by showing that there was either actual fraud in

the pleading of jurisdictional facts or that the plaintiff is unable to establish a cause of action

against the non-diverse defendant in state court. Id. at 573 (citing Travis v. Irby, 326 F.3d 644,

646-47 (5th Cir. 2003)).

       13.     Under the second alternative—the one at issue in this case—the test for improper

joinder “is whether the defendant has demonstrated that there is no possibility of recovery by the

plaintiff against an in-state defendant, which stated differently means that there is no reasonable

basis for the district court to predict that the plaintiff might be able to recover against an in-state

defendant.” Id. The court must “evaluate all of the factual allegations in the light most favorable

to the plaintiff, resolving all contested issues of substantive fact in favor of the plaintiff.”




                                                  4
Guillory v. PPG Indus., Inc., 434 F.3d 303, 308 (5th Cir. 2005) (internal quotation marks

omitted).

        14.     There are two “proper means for predicting whether a plaintiff has a reasonable

basis of recovery under state law.” Id. at 573. The court may conduct a [Fed. R. Civ. P.]

12(b)(6)-type analysis, looking initially at the allegations of the complaint to determine whether

the complaint states a claim under state law against the in-state defendant. Ordinarily, if a

plaintiff can survive a Rule 12(b)(6) challenge, there is no improper joinder. Id. (footnote

omitted). In cases where “a plaintiff has stated a claim, but has misstated or omitted discrete facts

that would determine the propriety of joinder . . . the district court may, in its discretion, pierce

the pleadings and conduct a summary inquiry.” Id. Although this is a matter for the court’s

discretion, “a summary inquiry is appropriate only to identify the presence of discrete and

undisputed facts that would preclude plaintiff’s recovery against the in-state defendant.” Id. at

573-74. The court is not permitted to “mov[e] . . . beyond jurisdiction and into a resolution of the

merits.” Id. at 574.

        15.     Here, Plaintiff has improperly joined a non-diverse defendant, Elaine Swain. As

illustrated above, Plaintiff has no possibility of recovery against the non-diverse, defendant,

Elaine Swain. Several federal district courts have applied Leitch and Tri to find improper joinder

when a store manager is joined with a corporate defendant in a premises liability case. Solis v.

Wal–Mart Stores E., L.P., 617 F.Supp.2d 476, 480 (S.D. Tex. 2008); Bourne v. Wal–Mart

Stores, Inc., 582 F.Supp.2d 828, 837 (E.D. Tex. 2008); McKinney v. Home Depot, USA, Inc.,

2006 WL 2947324 (N.D. Tex. Oct.13, 2006); Allen v. Home Depot U.S.A., 2004 WL 2270001

(W.D. Tex. 2004); Kopczynski v. Wal–Mart Stores Texas, L.P., No. H–10–4507, 2011 WL




                                                 5
902237 (S.D. Tex. March 14, 2011). Therefore, the parties are completely diverse. See 28 U.S.C.

§ 1332(a).

       16.     As demonstrated, there is no reasonable basis of recovery against Ms. Swain. Ms.

Swain was improperly joined solely to defeat diversity jurisdiction and, thus, she should be

dismissed from this litigation. For these reasons, Defendants submit that the parties are

completely diverse. See 28 U.S.C. § 1332(a).

B.     The Amount in Controversy Exceeds $75,000.00.

       17.     It is facially apparent from Plaintiff’s petition that Plaintiff is seeking damages in

excess of $75,000.00. Plaintiff states in her petition “Plaintiff seeks only monetary relief over

ONE MILLION and no/100 dollars…” See Petition, page 2. Therefore, it is facially apparent

from Plaintiff’s petition that the amount in controversy exceeds $75,000.00.

C.     Venue is Proper in This Division and in This District.

       18.     Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).

                          III. Procedural Requirements for Removal

       19.     This Notice of Removal is filed within thirty days of the date on which Defendant

Target received the summons and complaint. Thus, this Notice of Removal is timely. See 28

U.S.C. § 1446(b).

       20. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

       21.     Pursuant to Local Rule 81 of the Southern District of Texas, the following

documents are attached to this Notice of Removal: copy of all processes, attached hereto as




                                                 6
Exhibit “B”; all pleadings and orders signed by the Judge attached hereto as Exhibit “C”; an

Index of Matters Being Filed, attached hereto as Exhibit “D”; and a list of all Counsel of Record,

including addresses, telephone numbers and parties represented is attached hereto as Exhibit “E”.

       22.     A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. § 1446(d); see

also Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       23.     The filing fee has been paid to the Clerk.

                                           IV. Prayer

       24.     WHEREFORE, PREMISES CONSIDERED, Defendants Target Corporation and

Elaine Swain pray that the above-styled action now pending in the 127th Judicial District Court

of Harris County, Texas, be removed to this Honorable Court.

       25.     This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.


                                             Respectfully submitted,

                                             GERMER PLLC

                                             By: __/s/ Valerie Ly w/ permission
                                                    Troy A. Williams
                                                    State Bar No. 00788678
                                                    Federal I.D. No. 19043
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    Telephone: (713) 650-1313
                                                    Facsimile: (713) 739-7420
                                                    Email: twilliams@germer.com

                                             LEAD ATTORNEY FOR DEFENDANT
                                             TARGET CORPORATION



                                                 7
OF COUNSEL:
Valerie L. Ly
State Bar No. 24053692
Federal I.D. No. 2387134
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313
Facsimile: (713) 739-7420
Email: vly@germer.com



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via CM/ECF on October 22, 2019 to all counsel of record, as follows:

       Via CM/ECF
       Keith Grady
       The Grady Law Firm, P.C.
       2219 Sawdust Road, Suite 1904
       The Woodlands, Texas 77380
       Facsimile: (713) 980-5305


                                                   /s/ Troy Williams
                                                   Troy Williams




                                              8
